IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 97-50156
                           Summary Calendar


                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                versus

                            HUMBERTO DIAZ,

                                                  Defendant-Appellant.


             Appeal from the United States District Court
                   for the Western District of Texas
                            (EP-96-CR-82-1)


                          December 19, 1997

Before JOHNSON, DeMOSS, and JONES, Circuit Judges.

PER CURIAM:*

     Humberto Diaz appeals the imposition of his 360 month sentence

after his conviction for conspiracy to distribute and to possess

with intent to distribute a quantity of marijuana, methamphetamine,

and cocaine and for maintenance of a residence or a building for

the purpose of distributing marijuana.        For the first time on

appeal, Diaz contends that the district court erred in basing the

calculation of his sentence on the aggregate quantity of the three

drugs rather than solely on the drug with the lowest penalty,

marijuana.


    *
       Pursuant to 5th CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th CIR. R. 47.5.4.
     Because Diaz failed to raise this issue below, the Court’s

review will be for plain error only.           See United States v. Krout,

66 F.3d 1420, 1433-34 (5th Cir. 1995), cert. denied, 116 S. Ct. 963

(1996).    After a careful review of the arguments and authorities,

the Court holds that no reversible error was committed.1

     This   Circuit   follows     the   rule    that   “[p]unishment    for   a

conviction of a multiple object conspiracy may not exceed the

statutory   maximum   for   the   offense      carrying   the   least   severe

penalty.”    United States v. Fisher, 22 F.3d 574, 576 (5th Cir.),

cert. denied, 513 U.S. 1008 (1994)(citing United States v. Cooper,

966 F.2d 936, 940 (5th Cir.), cert. denied, 506 U.S. 980 (1992)).

Diaz’s    sentence   on   the   conspiracy     count   did   not   exceed   the

statutory maximum for distributing or possessing with intent to

distribute the quantity of marijuana attributable to him, and as

such, was within the limits of this rule.                 Thus, no clear or

obvious error was committed by the district court.

     AFFIRMED.




     1
      Under Federal Criminal Rule of Procedure 52(b), this Court
may correct forfeited errors only when an appellant shows that
there is an error, the error is clear or obvious, and the error
affects his substantial rights. United States v. Calverly, 37 F.3d
160, 162-64 (5th Cir. 1994)(en banc), cert. denied, 513 U.S. 1196
(1995).   Even if these factors are established, this court may
decline to exercise its discretion and correct the error unless the
error “seriously affects the fairness, integrity, or public
reputation of judicial proceedings.” United States v. McDowell,
109 F.3d 214, 216 (5th Cir. 1997).

                                        2